DETAILED ACTION
Examiner’s Note to Applicant
The Notice of Allowance mailed 11/26/2021 and the Corrected Notice of Allowance mailed 12/8/2021 have been withdrawn in their entirety.  The examiner is providing this new Notice of Allowance in order to correct outstanding issues described below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is being considered
by the examiner.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1-20. (Cancelled)
(Currently Amended) A computer program product (CPP) comprising: a program of instructions tangibly embodied on a non-transitory computer readable medium wherein when the instructions are executed on a processor, the processor causes operations to be performed to predict an amount of inventory to be used by a hospitality provider, the operations comprising:
(a) retrieving, by the processora data store;

(c) retrieving, by the processor
(d) generating, as an output of the neural network model in response to the near future room booking data, a predicted amount of linen inventory to be used during the near future based on the training of the neural network model using the historical room booking data and corresponding historical linen inventory usage data.
(Previously Presented) The CPP of claim 21, wherein:
data retrieved in (a) further includes historical occupancy data of the hospitality provider,
the training input data used to train the neural network model in (b) further comprises historical occupancy data, and

(Previously Presented) The CPP of claim 21, wherein the operations further comprise:
(e) comparing the predicted amount with a current amount of the linen inventory to generate a first comparison result; and,
(f) when the first comparison result is negative, then, generating a signal to order more linen inventory such that the first comparison result will be zero.
(Previously Presented) The CPP of claim 21, wherein the operations further comprise:
(d) comparing the predicted amount with a current amount of the linen inventory to generate a first comparison result; 
(e) comparing the first comparison result with a predetermined margin level to generate a second comparison result; and,
(f) when the second comparison result is negative, then, generating a signal to order more linen inventory such that the second comparison result will be zero.
(Currently Amended) The CPP of claim 21, wherein the historical linen inventory usage data further comprises historical food inventory usage data, and wherein the predicted amount of linen inventory further comprises a predicted amount of food inventory.
(Previously Presented) The CPP of claim 21, wherein the hospitality provider comprises hotels.
(Previously Presented) The CPP of claim 21, wherein the hospitality provider comprises hospitals.  

(Currently Amended) A computer program product (CPP) comprising: a program of instructions tangibly embodied on a non-transitory computer readable medium wherein when the instructions are executed on a processor, the processor causes operations to be performed to predict an amount of inventory to be used by a hospitality provider, the operations comprising:
(a) retrieving, by the processora data store;
(b) iteratively training a neural network model by applying the historical room booking data to the neural network model as training input data and applying the corresponding subsequent historical linen inventory usage data to the neural network model as training output data until predicted linen inventory usage data generated by the neural network model in response to test historical room booking data is within a predetermined accuracy range of test linen inventory usage data corresponding to the test historical room booking data;
(c) retrieving, by the processor

(Previously Presented) The CPP of claim 29, wherein the operations further comprise:
(e) comparing the predicted amount with a current amount of the linen inventory to generate a first comparison result; and,
(f) when the first comparison result is negative, then, generating a signal to order more linen inventory such that the first comparison result will be zero.
(Previously Presented) The CPP of claim 29, wherein the operations further comprise:
(e) comparing the predicted amount with a current amount of the linen inventory to generate a first comparison result; 
(f) comparing the first comparison result with a predetermined margin level to generate a second comparison result; and,
(g) when the second comparison result is negative, then, generating a signal to order more linen inventory such that the second comparison result will be zero.
(Currently Amended) The CPP of claim 29, wherein the historical linen inventory usage data further comprises historical food inventory usage data, and wherein the predicted amount of linen inventory further comprises a predicted amount of food inventory.  


(Previously Presented) The CPP of claim 29, wherein iteratively training the neural network model comprises:
(a1) dividing both the historical room booking data and the corresponding historical linen inventory usage data into: (i) a training set for use in training the neural network model in (b), and (ii) a testing set; and
(b1) after training the neural network model, testing the trained neural network model by: (i) applying the historical room booking data of the testing set to the trained neural network model, (ii) generating as a resulting output from the neural network model a test linen inventory usage prediction, (iii) comparing the test linen inventory usage prediction to the historical linen inventory usage data of the testing set, and (iv) determining the predicted linen inventory usage prediction accuracy of the trained neural network model based on the comparison.  
(Currently Amended) A computer program product (CPP) comprising: a program of instructions tangibly embodied on a non-transitory computer readable medium wherein when the instructions are executed on a processor, the processor causes operations to be performed to predict an amount of inventory to be used by a hospitality provider, the operations comprising:
(a) retrieving, by the processora data store;
(b) iteratively training a machine learning model by applying the historical booking data to the machine learning model as training input data and applying the corresponding 
(c) retrieving, by the processor
(d) generating, as an output of the machine learning model in response to the near future booking data, a predicted amount of linen inventory to be used during the near future based on the training of the machine learning model using the historical booking data and corresponding historical linen inventory usage data;
(e) determining a current amount of available linen inventory based at least partially on electronic scanning identification data of individual linens sent to a product processing center;
(f) comparing the predicted amount with the current amount of available linen inventory to generate a first comparison result; and,
(g) when a predetermined comparison result is reached, then, generating a signal to order more linen inventory.
(Previously Presented) The CPP of claim 34, wherein:
the predetermined comparison result is reached when the first comparison result is negative, and,
the signal to order more linen inventory is generated such that the first comparison result will be zero.

(Currently Amended) The CPP of claim 34, further comprising:
(e1) comparing the first comparison result with a predetermined margin level to generate a second comparison result,
wherein:
the predetermined comparison result is reached when the second comparison result is negative, and,
the signal to order more linen inventory is generated such that the second comparison result will be zero.
(Currently Amended) The CPP of claim 34, wherein the historical linen inventory usage data further comprises historical food inventory usage data, and wherein the predicted amount of linen inventory further comprises a predicted amount of food inventory.
(Previously Presented) The CPP of claim 34, wherein the electronic scanning identification data comprises data obtained from RFID devices associated with individual linen articles.
(Previously Presented) The CPP of claim 34, wherein the electronic scanning identification data further comprises bag-level scanning data.
40. (Previously Presented) The CPP of claim 39, wherein the bag-level scanning data comprises data obtained from QR codes.



Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Renaud et al. (US 20160180256 Al, hereinafter Renaud) and Ferguson et al. (U.S. 20030130899 Al, hereinafter Ferguson) are the closest prior art of the record. Renaud teaches the determination of show rate for each customer booking flight based on if the flight was actually flown and whether a customer checked-in in order to predict the amount of meals in  flights that are not full, and therefore, optimize the number of meals for flights; however, applicable for claims 21 and 29 Renaud does not predict the amount of linen inventory to be used during the near future time, wherein the prediction of linen inventory are predicted using a neural network model trained with historical room booking data and corresponding historical linen inventory usage data. Ferguson does not cure the deficiency. Even though Ferguson teaches a neural networking that is trained with historical data, Ferguson does not teach at least that a neural network that is trained with historical room booking data and corresponding subsequent historical linen inventory usage data. 
	Regarding claim 34, Renaud does not predict the amount of linen inventory to be used during the near future time, wherein the prediction of linen inventory are predicted using a neural network model trained with historical booking data and corresponding historical linen inventory usage data. Although Renaud discloses the historical booking data is use to optimized the meals, Renaud does not also disclose “(e) determining a current amount of available linen inventory based at least partially on electronic scanning identification data of individual linens sent to a product processing center; (f) comparing the predicted amount with the current amount of available linen inventory to generate a first comparison result; and, (g) when a predetermined comparison result is reached, then, generating a signal to order more linen inventory.”, and Ferguson does not cure the deficiency.
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 21, 29, and 34.  The limitations not disclosed in the prior, in combination with the other limitations clearly claimed in claim(s) 21, 29, and 34, are novel and unobvious.
	In addition, the current application has a 35 USC 101 issue, where the claimed invention is directed toward a signal per se. The 35 USC 101 issue was overcome with Examiner’s amendments above.  See interview summary. 
	In addition, the current application has a 35 USC 112  antecedent basis issue, where the term “processing engine” should be “processor”. The 35 USC 112 issue was overcome with Examiner’s amendments above.  See interview summary.
	In addition, the current claimed language is not patentably distinct from the parent case, patent number US 11004034 B2. During the telephonic interview, applicant representative agreed to file a Terminal Disclaimer in order to obviate any Double Patenting issue. A Terminal Disclaimer was received and therefore there is no Double Patenting over US 11004034 B2.
	Dependent claim(s) 22-28, 30-33, 35-40 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 21-40.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627